 82DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDKudzu Productions,Inc.andLocal 780,Internation-alAlliance of Theatrical Stage Employees andMoving PictureMachineOperators of theUnited States and Canada.Case 10-CA-22748June 15, 1989DECISION AND ORDERBY MEMBERSJOHANSEN, CRACRAFT, ANDDEVANEYOn December 22, 1988, Administrative LawJudge Hutton S.Brandonissued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Kudzu Productions, Inc.,Huntsville,Alabama, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1. Insert the following as paragraph 1(c) and re-letter the subsequent paragraph."(c)Remove from its files any reference to theunlawful layoff of Earl Greenwell, and notify himinwriting that this has been done and that thislayoff will not be used against him in any way."2.Substitute the attached notice for that of theadministrative law judge.'We agree with the judge that the Respondent's selection of EarlGreenwell for layoff in July 1987 violated the Act.In so concluding, thejudge found,inter aha,that the Respondent's layoff selection failed tofollow NASA's instruction to lay off two"A" technicians and that it re-sulted instead in only one"A" technician's slot being eliminated The Re-spondent excepts and claims that the judge's analysis failed to take ac-count of the fact that it also demoted"A" technician Shannon Powers toa "B" technicianslot.Thus,it claims it did eliminatetwo "A"technicianslotsWe reject the Respondent's argument.The evidence that it offers insupport of its claim is the testimony of its manager,Smith,who statedonly that he"recommended"that Powers be moved from an "A" slot toa "B" slot Reference to the record,however, shows that in a postlayoffAugust 7,1987 memorandum, the Respondent still listed Powers as oneof its"current'A' technicians."Thus,the Respondent has not shown thatPowers was indeed demoted or that the judge was in error in his findingthat the Respondent's layoff selection resulted in only one"A" techni-cian's slot being eliminated8 The judge inadvertently failed to provide the usual expunctionremedyWe have made the appropriate modification in the Order andnoticeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with retaliation be-cause of your support of Local 780, InternationalAllianceofTheatricalStageEmployees andMoving Picture Machine Operators of the UnitedStates and Canada, or any other labor organization.WE WILL NOT select you for layoff or lay youoff or otherwise discriminate against you becauseof your activities on behalf of the above-named orany other labor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of rights guaranteed you under Section 7 ofthe Act.WE WILL offer Earl Greenwell immediate andfull reinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges previously enjoyed, andWE WILL make him whole for any loss of earningsor other benefits suffered by reason of the discrimi-nation against him with interest.WE WILL remove from our files any reference tohis unlawful layoff and WE WILL notify him thatthis has been done and that this layoff will not beused against him in any way.KUDZU PRODUCTIONS, INC.Mary L. Bulls, Esq.,for the General Counsel.JohnWilmerandScott Leeds Esgs. (Bell, Richardson &Sparkman),of Huntsville, Alabama, for the Respond-ent.BernardM.Mamet Esq.,of Chicago, Illinois, for theUnion.DECISIONSTATEMENT OF THE CASEHUTTONS.BRANDON,AdministrativeLaw Judge.This case was tried at Huntsville, Alabama, on August30-31, 1988. The charge was filed by Local 780,Interna-tionalAllianceofTheatricalStageEmployees andMoving Picture Machine Operators of the United Statesand Canada (the Union), on August 11, 1987,1 and the'All dates are in 1987 unless otherwise stated.295 NLRB No. 14 KUDZU PRODUCTIONScomplaint was issued on June 6, 1988.The primary issuesare whether Kudzu Productions,Inc. the Respondent orthe Company),violated Section 8(a)(3) and(1)of theNational Labor Relations Act (the Act) by laying off itsemployee, Earl Greenwell, on July 26 allegedly becauseof his activities on behalf of the Union, and independent-ly violated Section 8(a)(1) of the Act by threatening em-ployees with discharge if they joined or engaged in ac-tivities on behalf of the Union.On the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel, Respondent, andthe Union, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is an Alabama corporation with an officeand place of business located in Huntsville,Alabama,where it is engaged in film and camera production work.During the calendar year preceding issuance of the com-plaint,Respondent provided services valued in excess of$50,000 to the National Aeronautical and Space Adminis-tration(NASA)which in turn during the same periodpurchased and received in Huntsville goods valued inexcess of$50,000 directly from customers located outsidethe State of Alabama.The complaint alleges, Respondentadmits, and I find that on the foregoing facts Respondentis an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.The complaint also alleges,Respondent at the hearingadmitted,and I also find,that the Union is a labor orga-nizationwithin the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's BusinessRespondent began providing photographic services toNASA beginning in 1982 pursuant to a contract and indoing so utilized three employees at a NASA laboratoryfacility.These three employees, Clay Buie, DavidDraper,and Earl Greenwell, the alleged discriminateeherein,were hired by Respondent in 1982 specifically toservice the NASA contract which involved essentiallythe printing and processing of motion picture films2using standard equipment normally associatedwith suchwork.The three employees used for this work had back-grounds and substantial experience in such work. Re-spondent through its president,Charles Burruss, had spe-cifically sought out Greenwell to perform this work andhad presentedGreenwell'scredentialstoNASA tostrengthen Respondent's claim to qualifications and abili-ty toperform under the contract.Moreover,Respondentappointed Greenwell as leadman following his employ-ment by Respondent in November 1982. Greenwell,Buie, and Draper worked in close association withNASA personnel and appear to have had little direct su-pervision by other personnel of Respondent who visitedthe laboratory only infrequently.2Respondentalsomaintainedan office and facility in downtownHuntsville where it did other film and video production work.83In the fall of 1986 Respondent was awarded a newcontractby NASA whichexpanded the scope of thework previously covered.Thus, the new contract in ad-dition to motion picture work called for color and blackand white still photography,printing,and processing. Itfurther specified the classifications of employees neededto perform the work, i.e.,manager/photographer, leadtechnician/photographer,technician photographer/ "A"(Underwater/LaboratoryandLaboratory),technicianphotographer"B" (Laboratory),technician photographer"C" (Laboratory),and Clerk/Photographer assistant. Jobdescriptions for the positionswere provided by NASAalso.Having obtained the new contract Respondent wasobliged to hire several new people including a manager,WillisO. Smith.Greenwell became the lead technicianunder the new contract and Buie and Draper were classi-fiedas "A" technicians.Color and blackand white stillphotography processing was emphasized under the newagreement and this, in addition to other factors, pro-duced a decline in motion picture processing work. Bythe beginning of June, however, Respondent employed atotalof seven "A"technicians includingGreenwell,three "B"technicians,one "C" technician,and one clerk.B. The UnionActivityThe threeold employees including Greenwell receivedwage increases under the new contract.However,Greenwell was dissatisfied with his raise because, he tes-tified,Burruss had earlier told him he would get a sub-stantialraiseunder the new contract.Moreover, hefound the other two employees had received a substan-tially greater raise than he had.When he complained toBurruss, Burruss explained that "that"was all he had towork with.Greenwell suggested a wage determinationby NASAmight be in order and Burruss replied that ifhe did not like it he could quit.GreenwellalsovoicedcomplaintstoLandonMcCrary,Respondent's vice president,about the lack ofemployee fringe benefits.McCrarypromised to look intothe matter but, according to Greenwell,he never there-aftermade any report to Greenwell.As a result of hisdissatisfactionGreenwelltelephonicallycontactedAndrew J.Younger, business manager of the Union, inNovember 1986, and Younger on November 26 mailedGreenwell 30 blank union authorization cards. Thesecards were circulated by Greenwell and Draper and asufficient number of executed cards were obtained tosupport a petition for an electionfiledwith the Board.Greenwell's testimony that he got union cards signed issupported by Draper and is credited.His further testimo-ny that he talked in favor of the Union to many of theemployees is likewise credited, although several employ-ees presented by Respondent herein testified they viewedDraper asthe"organizer."Moreover,other testimony ofRespondent'semployeewitnessesrevealsthatBillGorgus, a technician"A" color printer,was a more out-spoken union supporter among employees who clearlyrevealed his union sympathies to management in re-sponses to Burruss in meetings between Burruss and em- 84DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDployees called to relate management's position in opposi-tion to the Union.Greenwell testified that on one occasion during thecampaign,inNovember or December 1986,ManagerSmith called Greenwell into his office and asked himwhat he thought about the Union.Greenwell replied thatwith a company like Respondent"you have to have aunion."Smith told him he could not organize on compa-ny time, a warning that Smith repeated to both Green-well and Draper at a subsequent time after Smith hadhad a meeting with Respondent's counsel.3The union campaign culminated in an election in Feb-ruary 1987, which was, won by the Union. The Unionwas certified and bargaining between the parties beganon March 25.C. ReferencestoGreenwell in NegotiationsRespondent was represented at thefirstnegotiatingsession on March25 byRespondent's attorney,Wilmer,McCrary, and CindyHarrington,a paralegal employeeinWilmer'sfirm. The Unionwas representedby Young-er and Draper.During this session, according to the tes-timony of Younger, the Union disputedRespondent'sability tomake economic concessions and disclosed somefigures obtainedby Greenwelland suppliedto Youngershowing the value of Respondent's contractwith NASA.These figures,basedon Greenwell's testimony which isuncontradicted in this regard and credited, had been ob-tainedby Greenwell froma postingof NASAcontrac-tors and contract amounts onaNASA chalkboard.4Younger testified thatMcCraryinquiredof Youngerwhere he hadobtained the figures,and Younger identi-fiedGreenwellas the source.McCrary, according toYounger,responded thathe would have "his [Green-well's] ass" if those figures got out. On cross-examinationYoungerwas less certainwhether McCrary said "his" or"their ass."McCrary intestimony for Respondent testi-fied he couldnot recall any dispute arising at the meet-ing concerning figures obtainedby Greenwelland deniedthat any threats were issued at the meeting.Further, herelatedthat if anybody saidanything at the meetingabouthaving somebody's"ass"he didn'thear it.Younger's testimony on this point impressed me general-lymore positivethanMcCrary'swhich was couchedlargely in terms of an absent recall.Moreover,the re-sponse Younger attributedtoMcCraryis totally in keep-ing with a concern over the release of confidential infor-mation whichMcCraryhimself claimed he expressed toDraper inAugustas discussedbelow.I therefore creditYounger overMcCrary.Younger also testifiedthatGreenwell's name came upagain in a subsequent negotiating session.Draper largelysupportedYounger'stestimony on this bargaining session8 Smith denied questioning Greenwell about his union sympathies andalso denied being aware of Greenwell's union inclinationsHe admittedtalking to Greenwell and Draper,however,and advising them that unionsolicitation could not take place on working time.4 According to Greenwell, the posting was in a secretary's office ac-cessible to people walking in from the street No contention was madeherein that Greenwell obtained the figures illegally.and placed the date of it on June 11.5 Younger accusedRespondent of having an intent to engage in surface bar-gaining and related as basis for that accusation reports toYounger that Manager Smith had been heard relating toa NASAofficial that Respondent would negotiate for ayear, demoralize the employees,refuse to sign a contractwith the Union,and call for a new election.Burruss inquired of Younger who told him, butYounger declined to identify the source,although in factitwas based upon matters related to him by Greenwell.6Burruss according to Younger,remarked that it wasGreenwell and proceeded to telephone Smith in the pres-ence of the others.Burruss, still according to Younger,told Smith what had been attributed to him,further toldhim to keep his mouth shut and said he would talk tohim later.ThatSmith quickly recognizedGreenwell as thesource of Younger's accusation is established by Green-well's uncontroverted testimony that Smith,followingBurruss' phone call,summoned Greenwell to his office,related that Burruss had called him and chewed him forremarks attributed to Smith,and questioned Greenwellwhether he had talked to Younger.Smith's testimonyconfirmsGreenwell's in this respect but goes further.Thus, Smith testified that he verified with Greenwellthat Smith had only stated that both sides had to reachagreement during negotiations, thatbargaininghad to bein good faith,and that a contract would have to besigned by both sides before an agreement could be effec-tive.Subsequent negotiations took place and Greenwell'sname again came up in the negotiations.However, thesubsequent referencestoGreenwellcame in the discus-sion regarding his layoff which will be set detailedbelow.D. The Alleged Unlawful ThreatsThe complaintalleges two independent violations ofSection 8(a)(1) of theAct, both attributed to McCrary,one aboutApril 1, and the other August 7.These allega-tions attributetoMcCrarythreats to employees of dis-charge for union activities and are based on the testimo-ny of Greenwelland Draper.Greenwell testifiedthat hewas absentfrom work for 8weeks beginning in early March dueto backsurgery.During the period of his recuperation in thefirst part ofApril,McCraryvisitedGreenwell at his home havingbroughthim either papers or motion picturefilm for5 This meeting was attended by the same individuals as the Marchmeeting except that Burruss replaced McCrary.6 Greenwell's testimony establishes that he did in fact overhear certainremarks by Smith in this regard but examination of such remarks revealsthat they were completely legal and far short of confirming the accusa-tion of Younger. In addition,no violations of the Act were alleged basedon remarks attributed to Smith,and the evidence supports no findings ofindependent violations of the Act by him. Moreover,although the partiesnever reached terms on a collective-bargaining agreement notwithstand-ing negotiating through February 1988, after which a decertification peti-tionwas filed,there is no contention herein that Respondent in any re-spect refused to bargain in good faith in violation of Sec.8(aX5) and (1)of the Act. KUDZU PRODUCTIONS85conformation work.?During the course of the visit theydiscussed the union negotiations,and McCrary,accord-ing to Greenwell, stated that if Respondent lost the[NASA] contract over the Union he was going to hold agrudge against those responsible and was going to use allhis resources to get even.Greenwell further testified thathe told McCrary that he should not take it personally,that it was "just business,"towhich McCrary replied,"Yeah,business."Itwas Draper's testimony that in early August a meet-ing with employees was conducted by Burruss to informthem of the status of negotiations with the Union. Fol-lowing the meeting McCrary called Draper into a hall-way and told him that if Respondent lost the NASAcontract because of the Union they would use everythingthey had to get even with whoever was responsible.Draper replied that he was poor man with nothing tolose and if McCrary wanted to use all his resources toget even to go ahead.While McCrary acknowledged his visit with Green-well, he placed it in March.He admitted that union ne-gotiationswere discussed but was unsure how the sub-ject came up. He admitted only that he expressed con-cern over the ability of Respondent to pay union wagedemands.But he denied that anything was said aboutgetting even with anybody.Moreover,he denied know-ing who was "working for the Union"because based onhis recollection they had not gotten into negotiations atthat-time.With respect to Draper's testimony McCraryadmitted meeting with Draper on August 7 or 8 after ameeting with employees.However, McCrary's version ofhis remarks to Draper was that he told Draper financialinformation had been released in the meeting which Re-spondent did not want to get out to competitors andadded that if it did get out Respondent would be forcedto seek legal recourse against the Union,Draper, orwhoever.Asked at the hearing herein if he stated that ifthe Union caused the Company to lose a contract theywould get even,McCrary said he could not recallmaking such a statement.Asked further if he ever madeany statement like that he replied that he had not to hisknowledge.Weighing the testimony of Greenwell and Draper onthe one hand against that of McCrary on the other Icredit the former.Both appeared to be candid witnesseswith clear recall.McCrary's references to an absentrecall demonstrated either a poor memory or a reluc-tance to respond emphatically to questions. In eitherevent,his credibilitywas seriously undermined.More-over,the testimony of Greenwell and Draper is mutuallysupportive,since they attribute to McCrary the samevindictive response to a perceived threat to Respondent'sbusiness as a result to employee representation by theUnion.I conclude McCrary made the remarks attributedto him.I further conclude that such remarks constitutedcoercive threats in violation of Section 8(a)(1) of the Actas alleged for they were made in the context of a per-7Greenwell and his wife maintained equipment and a facility at theirhome for motion picture conforming work and performed such workfrom time to time for Kudzu as well as other businesses on a per jobbasis.Greenwell explained that during the time of McCrary's visit Green-well's wife was doing some conforming work for Kudzu.ceived threat to Respondent resulting from lawful unionnegotiations,and implicitly included with the Union astargets for retaliation employee supporters of the Union.ItisabundantlyclearfromDraper's response toMcCrary that Draper viewed the threat as directed tohim. Cf.TransportationManagement Corp.,256 NLRB101, 107(1981),enf. denied on other grounds sub nom.NLRB v. Transportation Management Corp.,674 F.2d 130(1st Cir.1982), rev.462 U.S. 393(1983).E. The Alleged DiscriminatoryLayoff ofGreenwell1.Thematerial factsIn June, Greenwell remained the lead technician per-forming motion picture printing work,equipment mainte-nance, and supply functions.However,it is largely un-disputed,and I accept as established,that employee BillGorgus, an"A technician"who performed primarilycolor still print work,was considered the primary colorprinter having particular skills and experience in suchwork. In addition,most of the lesser skilled or experi-enced color still printers as well as Manager Smith con-sideredGorgus the authority on color print work andapproached him for advice on such work.Greenwell, theevidence shows, although highly skilled in motion pic-turework,had no significant training or experience instillcolor print work and did color printing only on asporadic and very infrequent basis, his time being filledwith other duties.Nevertheless,as lead technicianGreenwell received a higher rate of pay than any otherunit employee.It is undisputed that on June 26 NASA pursuant to op-tions and rights under its contract with Respondent di-rectedRespondent to layoff two"PhotographerA"technicians effectiveAugust 1. Respondent through itsattorney,Wilmer, advised Younger telephonically onJuly 9 of the NASA directive.Wilmer also told Youngerthat a female employee had resigned so that only one ad-ditional employee would have to be laid off and that Re-spondent had decided to lay off Greenwell. Youngerprotested saying that Greenwell was the Union's organiz-er, that he was the oldest employee,and that he was thelead technician.Wilmer expressed surprise that Green-well was the organizer and stated that the bulk of Re-spondent'swork at that time was color still print proc-essing and that Greenwell could not do that work.Younger insisted that Greenwell could do the work andsaid he would verify it with Greenwell. Wilmer askedfor any other suggestions regarding the layoff selection.Younger replied that the junior people should be laid offfirst,butWilmer countered that was not acceptable toRespondent.Following contact with Greenwell in which Green-well verified that he was capable of performing colorstillprintwork,Younger called Wilmer on July 10 andso advised Wilmer. Wilmer disagreed saying that as farasRespondent was concerned Greenwell could not dothework. Nevertheless, Younger secured Wilmer's ac-quiescence in announcing any decision on the layoff se-lection until July 17 when the parties had another bar- 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgaining session scheduled at which time they could dis-cuss thelayoff further.The July 17 meeting took place as scheduled and wasattended by the same individuals as the June meetingwith the addition of the Union's.attorney,BernardMamet.Greenwell's selection for layoff was discussedwith the Union maintaining that he was capable of per-forming color still print processing,while Respondentcontended he could not and in fact had not done suchwork in the past.Respondent maintained that it was nec-essary to retain all its other employees because of par-ticular skills they possessed and which were requiredunder theNASAcontract.The parties discussed a chartdrawn by Draper showing the various skills of each em-ployee and showing that Greenwell could do the neces-sary color print work.The chart further reflected thatGreenwell possessed every skill required in Respondent'swork except for,diving and underwater photography,skills possessedby only twoother employees,Buie andDanny Reeves.Buie, however, was not skilled in colorprint processing,and he did not have copy camera skills.Reeves;'on the other hand had no motion picture skills.Draper possessed the same skills as Greenwell. Of thethree other"A technicians"employed at that time, RickTrussell had no color print experience,according toDraper's chart,and the others,BillGorgus and ShannonPowers, had no copy camera experience.Of the three "Btechnicians"at the time,JackieGill,KelleySteed, andLang, only Gill had significant color print processing ex-perience.The one "C technician,"Becky Grigsby, hadno color print abilities,according to Draper's chart.Notwithstanding extended discussion regarding Drap-er's chart and Greenwell's abilitiesWilmer and Burrusspersisted in the position that Greenwell could not per-form color print work, while Mamet insisted that Re-spondent check out Greenwell's skills in that area. Re-spondent continued to maintain that Greenwell was thelogical choice for layoff because of his inability to docolor print processing which had replaced motion pic-ture processing in providing Respondent with the great-est volumeof work.Respondent officially effectuated the layoff by letterfrom Burruss to Greenwell dated July 31 in which it de-scribed the layoff as temporary and promised to giveGreenwell the opportunity to return to work for Re-spondent if the eliminated "slots"were restored byNASA.Greenwell had previously been advised of thecontemplated layoff by Younger,and had received wordof the final layoff decision prior to July 31.On July 26he met with Burrussand McCraryregardingthe layoff,and Greenwell at that time protested that it was unfairsince he was the oldest employee, was the most skilled,and was the only one who could operate the optical spe-cial effects printer.Greenwell raised the subject of colorstillprinting,but Burruss said that had nothing to dowith it, that the layoff was strictly a.business decision, apoint confirmed by McCrary with, according to Green-well's testimony,a chuckle. Thereafter,Greenwell re-turned to the lab where he discussed the matter withSmith asking Smith if Smith was"out to get him." Smithdenied that he was.However, Smith,according toGreenwell's testimony,confirmed that someone else wasout to get Greenwell although he failed to identify whoand cautioned Greenwell not to repeat his remarks.Greenwell's layoff was again the subject of discussionatanother bargaining session between the parties onAugust 5.In that session Younger pointed out thatGreenwell,after the July meeting and prior to his layoff,had done color print processing.Burruss responded thatGreenwell had probably done such work at Younger'sdirection,and 10 Younger conceded as much.8 In spiteof Younger'scontention that Greenwell's having donethe work proved his ability to do it, Wilmer replied thatGreenwell'slayoffwas a business decision,and Respond-ent was no longer going to discuss it.On August 7 Respondent announced to employees thatGorgus was appointed lead technician effective August 3"because of his demonstrated abilities to produce and toassist other employees with the production of color stillprints."On the same day, in a memorandum to Smith,Burruss stated because of the eliminationof two "Atechnician"slots he felt it important to utilize the re-maining personnel as efficiently as possible.Further, andin view of the decrease.inmotion picture work require-ments, he directed Smith to immediately utilize all "Atechnicians"in the production of color prints regardlessof their primary work assignments.The memo listed thefive "Atechnicians"and directed that:"If any of thesepeople are not presently capable of producing qualitycolor printing you and Bill Gorgus should immediatelydevelop an effective and workable cross training plan tobring them up to production level as soon as possible."Respondent admitted herein that Greenwell's layoff se-lection was not based in any respect upon the quality orquantity of his past work.Indeed,Smith prepared a jobreference forGreenwell dated July 29 in which hehighly recommended Greenwell and stated:EarlGreenwell has performed in an exemplarymanner asLead Technicianwhile working at thePhotographicBranch of Marshall Space FlightCenter.He has been an asset in Motion Picture, Op-erating and Maintaining Still Photo Processing Ma-chines, and keeping all Supply needs well attended.Respondent at various times subsequentto the layoffof Greenwell hired a total of six new employees basedon the testimony of Draper which was uncontradicted inthis regard.Of these two were "C"technicianswhileone was an"A." The otherthree new hires were hiredat the directionof NASAto employ instrumentation(high speed camera)photographers.While Smith testifiedthat Greenwell was contacted regarding the instrumenta-tion photography work and allowed to apply for suchwork his experience and qualifications for the work weredeemed to be inferior to those actually hired.98 It appearsthat production work orders could be picked up and per-formed by any employeeconsistentwith their ability and available timewithout specificassignmentby the lab manager.s Ironically, at the time of the hearing Greenwell was employed by theFederal Governmentas an instrumentationphotographer KUDZU PRODUCTIONS2.Argumentsof thepartiesBriefly stated,it is the positionof the General Counseland the Unionthatwhile thedecisionfor a layoff wasdirectedby NASAand was therefore not discriminatory,Respondent's selectionof Greenwell for layoffwas pre-textual and that the real reason for the selection wasGreenwell's union activity and support.Contrary to Re-spondent's position herein that it was unaware of Green-well's union inclinationsthey pointto the revelations atthe bargaining sessions as well as other factors which in-dicated to Respondent Greenwell's union activity andsupport.Theyfurther contend that Respondent'sunionanimus was reflectedbyMcCrary's threats as foundabove.Finally, as evidenceof pretext theypoint to, interalia,Greenwell's status as the senior employee, his pos-session of great skill in motion picture work and thetransferabilityof suchskills to color still processing workwith littleor no training even assumingGreenwell hadnot doneprior colorprintwork, Greenwell'sunblem-ished work record,and the established fact that he haddemonstratedthat he couldin fact performcolor pro-duction work.Respondent,on the other hand,argues that it was un-aware of Greenwell's union sympathies at the time it ini-tially selectedhim for layoff.Other individuals likeGorgus and Draper were more likely targets for discrim-ination if Respondent had been inclined to unlawful dis-crimination,the argument goes.Respondent points outthat, on the contrary, Gorgushad beenpromoted. Fur-ther,Respondent contends that its selectionof Greenwellwas in logical keepingwith its effortto retain the widestrange of skills possible to performitsNASAcontractualobligations recognizing the diminished requirements formotion pictureworkand the increasing requirements forcolor still print processing.Finally,as evidence of theabsence of unlawful discrimination,Respondent claimsthat offers were made through Wilmer to retain Green-well as a "C" technician and train him for color stillprintprocessing.The Union's refusal of the offer is ap-parently the basis for Respondent'sfailure to recallGreenwell for a subsequent"C" technician opening. Itsfailure to recallor employhim for the instrumentationphotographypositions was claimed by Respondent to bedue to his lack of qualificationsfor such work.ConclusionsAnalysis ofthis case startswiththe application ofthose principles enunciatedby theBoard inWright Line,251NLRB1083 (1980), enfd.662 F.2d 899 (1st Cit.1981), cert.denied 455U.S. 989 (1982), approved inNLRBv.TransportationManagementCorp.,462 U.S. 393(1983).WrightLinepoints out that it is at first incumbentupon the GeneralCounselto establish a prima facie casethat the action taken against the employee involved wasbased uponproscribedconsiderations.Once such a primafacie case is shownthe burdenshifts to the respondent todemonstratethat itwould have taken the same actionagainst the employee even absent his protected activities.The establishment of a prima facie case in the case subjudices requiresproofof respondent's knowledge of theunion sympathies or supportof Greenwell,respondent's87animus toward the union supportive of a finding of un-lawful discrimination,and the invalidity of, or pretextualnature of,the grounds asserted by respondent for thelayoff selection.I conclude on the credited evidence thatthe General Counsel has satisfied her burden here of es-tablishing a prima facie case that Greenwell's layoff se-lection was premised upon his protected union activities.Althoughthe evidence will not support a conclusionthatRespondent was specifically aware that Greenwellwas the employee who initially contacted the Union' °and began the union movement the record evidence pro-vides an ample basis for concluding, and I so conclude,that Respondent at the time of Greenwell's layoff selec-tion was well aware of his union sympathies and support.Thus, at the March 25 negotiating session Greenwell wasidentified to Respondent as having supplied financial in-formation to the Union which credited evidence showsMcCrary deemed sufficiently critical to evoke a vehe-men response.Greenwell was also identified at the June11meeting by Respondent as the source of other infor-mation provided the Union,and Greenwell was, as aresult, immediately confronted by Smith regarding theaccuracy of the information.But Respondent was awareof Greenwell's union inclinations even during the courseof the union campaign.Greenwell's testimony, whichwas not specifically contradicted in this regard andwhich I in any event credit in light of Greenwell'sstraightforward and candid manner in testifying,that heonce revealed his union sympathies in response toSmith's question whether a union was needed at Re-spondent'sbusiness.Moreover,thatSmith regardedGreenwell as a union supporter was demonstrated bySmith'scallingGreenwell and Draper into his officewhere both were advised of their rights on union solici-tation on Respondent's premises.Respondent seeks to' ex-plain Smith's delineation of solicitation rights to Green-well on the premise that it initially viewed Greenwell asa supervisor.While that might justify advising him of so-licitation rights the fact that he was advised of suchrights in the presence of, and together with,Draper whoRespondent admittedly viewed as a union organizer war-rants the inference that Smith viewed both as union or-ganizers.Respondent's union animus is'clearly demonstrated byMcCrary's threat to retaliate to the previewed threat ofloss ofthe NASAcontract flowing from union economicdemands.Particular resentment against Greenwell for re-vealing to the Union financial data considered confiden-tial byRespondent was also revealedby McCrary. Thatresentment was increasedby Greenwell'sdisclosure tothe Union,within a month of his layoff selection,state-ments reliedupon by the Uniontomake accusationsagainst Respondent which Burruss particularly resented.Smith too was obviously disturbed when he called10 Respondent's total work force was less than 10 employees, a factwhich might justify application of the small-plant principle to inferknowledge of Greenwell's union involvement(seePermanentLabel Corp.,248 NLRB118 (1980);Wiese Plow Welding Co.,123 NLRB616 (1959)).Such an argument has not been advanced here.In view of this and inlight of direct evidence of Respondent's knowledge of Greenwell's unionsympathies I find it unnecessary to consider the "small plant"basis forinferring knowledge here. 88DECISIONS OF THENATIONALLABOR RELATIONS BOARDGreenwell in as a result of the Union's accusations. Re-spondent'sconduct and statements in the incidentssupply the basis for motivation to retaliate against Green-well in particular for his protected activities.The circumstances of Greenwell'slayoff selectionmust be examined in the context of Respondent's knowl-edge of his union support and its dissatisfaction withsuch support.A particularly significant factor demon-strating discrimination in Greenwell's layoff is Respond-ent's disregard of his longevity with Respondent. An em-ployerisnot legally requiredto followseniority in lay-offs absent a contractual commitment or in situationswhere seniority has not in the past been a basis for layoffselection.Pullman Power Products,275 NLRB 765, 767,(1985).However,layoffs out of seniority may suggestdiscrimination because it disregards an experience factornormally associated with longevity on the job.It is theconsistency with past practice which undercuts suspicionthat a layoff out of seniority is discriminatory.Ibid.Hereno past practice in layoff selection was shown,so there isnothing to substantiate Respondent's disregardof Green-well's seniority.Moreover,Greenwell's selectionwascontrary to assurances when he was initially hired thatRespondent would seek to give him job security. Al-though Burruss disputed Greenwell's precise testimonythat when hired in 1982 he was told by Burruss that hewould be the last laid off, Burruss at least conceded thathe told Greenwell that Respondent would take advan-tage of every possibility to utilize Greenwell's skills inwhatever capacity possible if Respondent did not contin-ue under theNASAcontract.Burruss' admitted commit-ment was totally disregarded in Greenwell's layoff selec-tion.Also forgotten by Burruss were remarks attributedto him in uncontradicted testimony of Greenwell that in1985 when Burruss used job security arguments to per-suade Greenwell against accepting a position with an-other employer.These prior remarks and commitmentstogether with Greenwell's status as Respondent's oldestemployee in terms of length of employment plainly pointto discrimination in Greenwell's layoff.Other clear evidence of discrimination against Green-well is found in Respondent'sdisregard of Greenwell's20-year experience in the film industry as well as his ex-emplary work record with Respondent.It is true, ofcourse, that Greenwell had only limited experience withcolor print processing work. I am not so naive as to be-lieve on this record that Greenwell was a highly compe-tent production color printer. No such claim was madeby the General Counsel,the Union, or Greenwell him-self.Obviously,competence,speed,and proficiency, asinmost work,increaseswith experience.Nevertheless,Greenwell's years of experience and achieved expertisein color motion picture printing constituted work in a re-lated field,which if not wholly transferable or inter-changeable with color still print processing skills wouldat least give Greenwell an "edge" over novice colorprinters in the "B" and "C" technician classifications re-tained by Respondent. Indeed,Gorgus, called as a wit-ness by Respondent and who was no longer employedby Respondent at the time of the hearing, testified thatcolor printing could be learned"on the job," and theability of a person to change from motion picture proc-essing to color printing would depend on aptitude andability to perceive color.The equipment used in colorprinting could be learned in several minutes,accordingto Gorgus.Moreover,Gorgus testified that although hehad seen Greenwell do some color print work whichwas not of a high quality he conceded that it was Green-well'swork on personal pictures and not productionwork for Respondent.The one production color printjobwhich Gorgus observed Greenwell do,a safetychart, Gorgus testified was of acceptable quality.Gorgus' testimony regarding color printing skills wassupportive of that of Younger, who further testified that"timing" in motion picture processing,a skill possessedby Greenwell,was considered the highest skill obtainablein the trade."Timing," according to Younger's testimo-ny which impressed me as credible,involved correctionof the film in color, and that this was a skill transferableto color print processing.Working with color, whethermotion picture or still printing,and regardless of howchanges in the color are achieved in either process,would logically seem to sharpen that perception of colorwhich Gorgus'testimony shows was the primary factorin competent color still printing production.Other evidence of discrimination in Greenwell's layoffselection is found in Respondent's unwillingness to testGreenwell's color printing ability.Respondent relied in-stead on the general statement of Smith that in Novem-ber, 1986,he had told all the motion picture processorsincluding Greenwell to sharpen up their color print skillsin view of the anticipated increase in such work and thatGreenwell had shown no interest in doing so.However,therewas no showing that Smith ever suggested thatjobs would depend upon sharpening such skills, that heever followed up on his initial direction on this matter,that he ever repeated his instructions at any other timeprior to the layoff, or that prior to the layoff work wasso slack as to allow Greenwell to ignore his other as-signed and normal duties to allow him to enlarge uponhis color print skills.Respondent's unwillingness to test Greenwell'scolorprint ability,particularly in light of the claim of Green-well and the Union that Greenwell could perform colorprint work,further shows a very determined and stead-fast desire to get rid of Greenwell and thus points outRespondent's ulterior motivation.Noteworthyis the factthat it was only after Greenwell's layoff that Respondentsought to verify its position that Greenwell could not docolor printing by McCrary's examination of color printjob orders signed by Respondent's employees showingthat out of 6000 orders Greenwell had only done thework on 2. Obviously this fails to establish Greenwell'sinability to color print.Similarly demonstrative of Respondent's ulterior moti-vation is its failure to check the color print skills of thoseemployees not laidoff. Thus,Burruss' August 7 memoconstitutes clear recognition that other employees didnot have well-developed or "production" color printingcapabilities.Yet those individuals were only then re-quired to develop their skills in this regard.Greenwell'salleged lack of such skills as a basis for layoff selectionunder these circumstances establishes disparate treatment. KUDZU PRODUCTIONSAlso to be notedin assessingRespondent's layoff se-lection is the fact that Respondent failed to followNASA's instruction to lay off two"A" technicians. Itdisregarded those instructions by laying off the leadtechnician and accepting the resignation of a lower ratedemployee.Even considering that Respondent's layoff ofGreenwell and promoting Gorgus to lead position didreduce the"A" technicians by one it still did not elimi-nate the other"A" slotdirectedby NASA.Instead, Re-spondent absorbed whatever extra cost was involved innot laying off the second"A" techniciantherebydisput-ing any contention of economic concerns in its manipula-tions to effectuate Greenwell's layoff.Even Burruss'testimony was contradictory regardingthe economic basis of Greenwell's selection at first testi-fying that money was not a concern in thelayoff ofGreenwell but later testifying that he could not keepGreenwell"from an economic standpoint."Likewisecontradictory was Smith's testimony to the effect that heselected Greenwell for layoff because he had heard com-plaintsfrom NASApersonnel about Greenwell beingleadman and his subsequent testimony that that was notthe reason. t tFurtherinconsistency in Respondent's posi-tion is shown in the statements attributed to both Wilmerand Burruss by Mamet, Younger, and Greenwell. Thus,by Greenwell's testimony,uncontradicted in this regard,Burruss on July 26 told Greenwell that the layoff wasnot related to his color print ability and that Greenwell'slayoff was simply a business decision.Wilmer made thecomment at the August 5 meeting in refusing to discussGreenwell's layoff further that the issue was no longerGreenwell's color print ability and that the layoff was abusiness decision.Stillmore evidence of Respondent's unreasonable anddisparate treatment of Greenwell is found in its failure torecall him following the layoff in complete disregard ofits commitment at the time of layoff to recall him if the"A" slots were restored. Obviously "A" slots becamevacant as shown by the promotionof both Gill andPowers to such positions after Greenwell's layoff. Green-well was not recalled.And even assuming those hiredfor the three instrumentation photographer positions pos-sess greater qualifications for the positions than Green-well,Draper'sundisputed testimony shows other newemployees were hired instead of recalling Greenwell,one at least in the"A" classification.In its defense Respondent relies heavily on the claimthat it offered the Union a demotion of Greenwell to the"C" classification in lieu of a layoff to establish the ab-sence of any intent to unlawfully rid itself of Greenwell.Wilmer, his paralegalCindyHarrington,and Burruss allrelated that such an offer was made to the Union at theJuly 17meeting, and Wilmer further testified he madesuch an offer to Younger in the July 9 telephone conver-sation.Younger denied that any such offers were made.It is clear that no such offer was ever communicated toGreenwell.Considering the contradictory testimony ini i Close examination of Smith's testimony regardingthe NASA "com-plaints"reveals no specific complaint regarding Greenwell's job perform-ance.Rather,NASA only questioned the appropriateness of a motionpicture processor as leadman when most of the work involved colorprinting.89light of the record as a whole,I believe that Wilmer didin fact make reference to demoting Greenwell to a "C"position instead of laying him off both in his July 9 tele-phone conversation with Younger and at the July 17meeting.However, for a number of reasons I do notaccept the testimony that a specific offer was made inthis regard.First,Respondent never communicated suchan offer to Greenwell,and Burruss,who according toWilmer had the responsibility for communicating theoffer to Greenwell strangely was never able to orallyreach him and made no attempt to communicate withhim bymail.Moreover, Burruss could have communicat-ed such an offer to Greenwell at the meeting withGreenwell on July 26 when he laid Greenwell off, buthe did not do so.Wilmer's claim that it was not offeredtoGreenwell at that time because it was the subject ofnegotiations is unpersuasive and illogical,since Burruss'claimed efforts to contact Greenwell regarding the offertook place after, according to Wilmer's further claim, theoffer 'had already been rejected by Younger on July 9.Secondly, Respondent never explained on this recordhow it could have retained Greenwell as a "C" techni-cian and still meetNASA's instructionsto lay off two"A"s.Who would have been laid offinsteadof Green-well, and how would that have served to meet Respond-ent's production and flexibility requirements?One canonly conclude that somebody else would have had to belaid off. Thus, a specific and concrete offer of a "C" po-sition to Greenwell could only confirm that there was atleast one other employee on Respondent'swork forcewhose services Respondent could do without easier thanGreenwell's.Thirdly,Wilmer's bargaining notes do not refer to anydiscussion of a specific offer of a "C" position to Green-well. It is unlikely that he would have omitted such anoffer from his notes if it had in fact been made. AndHarrington's testimony that her notes do not reflect theoffer to Greenwell because Younger directed that nonotes be made of the discussion was not substantiated byWilmer whose testimony differed from Harrington's inother respects.Accordingly,and considering the vague-ness generally regarding the negotiations I do not acceptsuch testimony as establishing a specific offer.Finally, Respondent's failure to offer Greenwell recallto a "C"position instead of subsequently hiring a newemployee in such position plainly points out that Re-spondent never specifically offered to the Union to putGreenwell in a "C"position.With a charge in this casepending from August 11 it is likely that Respondentwould have recalled Greenwell to any available job andspecifically to a "C" position if in fact it had once of-fered to the Union to retain him in such a position. Afterall, it has been observed that a lower paying job is betterthan no jobat all. SeeArlingtonHotel Co.,273 NLRB210, 215(1984).Thus, a failure to recall Greenwell is in-consistent with any prior offer to retain him. According-ly, I credit Younger's testimony as being more consistentwith the established facts and circumstances that no spe-cific offer was made to retain Greenwell in a "C" posi-tion. 90DECISIONSOF THE NATIONALLABOR RELATIONS BOARDEven assuming that Respondent made an offer toretainGreenwell in a "C" position, Respondent couldreasonably predict it would be rejected by the Union inlight of Greenwell's skills, seniority and experience. TheUnion's rejection of such an offer would be even morepredictable in view of Younger's disclosure initially toWilmer, andbefore anyallegedofferwas made, thatGreenwell was the Union'smain organizer.Such anoffer then could not have been made in good faith andfails to reveal any absence of discrimination in Respond-ent's layoff selection.In response to the defense that other union activistsmore prominent than Greenwell were retained it is suffi-cient to note that the Board has held that where dis-criminatory motive is otherwise established a violation ofthe Act is not disproved by evidence that similar dis-criminatory action was not taken against all union adher-ents.SeePullman Power Products,supra at 767.In the in-stant case it is also to be noted that other union activistswere not shown to have engendered the same ire thatRespondent exhibited with respect to Greenwell's re-ports to the Union.The Board has stated that a judge's personal belief thatthe employer's stated reason for discharge was insuffi-cient to warrant the action taken is not a substitute forevidence that the employer would not have relied on thisreason alone.BroncoWine Co.,256 NLRB 53, 54 fn. 8(1981). Put another way, in the absence of discriminationthe Board may not substitute its judgmentfor that of theemployer in selections for layoff.SpotlightCo.,192NLRB 491,496 (1971).It has also said that suspicion ofunlawful motivation is not enough,and evidence mustpermit a positive finding (which may be based on cir-cumstantial evidence)that union activity was a'contribut-ing factor.Ravsel-ide, Inc.,284 NLRB 879, 880 (1987),quotingBriarwood Hilton,222 NLRB 986,(1976). Consid-ering the credited evidence in this case and the record asa whole, I conclude that the General Counsel establisheda prima facie case that Greenwell's layoff selection wasbased upon union considerations in violation of Section8(a)(3) and (1) of the Act. I conclude that the burdenshifted to Respondent to demonstrate that Greenwellwould have been selected for layoff even in the absenceof his protected union activities,and finally I concludeon the evidence discussedabove,and not on personalbelief, that Respondent's asserted reasons for its selectionof Greenwellare lacking in substance, are unconvincingand are pretextual.Consequently,IfindRespondentfailed to satisfy the burden shifted to it.Bridgeway Olds-mobile,281 NLRB 1246 (1986). Accordingly, the 8(a)(3)and (1) violations with respect to Greenwell alleged inthe complaint are found to be proved.CONCLUSIONS OF LAW1.Respondent,Kudzu Productions,Inc., is anemploy-er engaged in commercewithinthe meaningof Section2(6) and (7) of the Act.2.The Union, Local780, InternationalAlliance ofTheatricalStageEmployees and MovingPictureMa-chine Operators of the UnitedStates andCanada, is alabor organization within the meaningof Section 2(5) ofthe Act.3.By discriminatory laying off and refusing to recallEarl Greenwell because of his support of the Union, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.4.By coercively threatening employees with retalia-tion because of their support of the Union Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Ifind it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.RespondenthavingdiscriminatoryselectedEarlGreenwell for layoff, it must offer him reinstatement andmake him whole for any loss of earnings and other bene-fits,computedon asquarterly basis from the date of hislayoff to the date of a proper offer of reinstatement lessany interim earnings,as prescribedinF.W.WoolworthCo., 90 NLRB 289 (1950), with interest as computed inNew Horizons for the Retarded,283 NLRB 1173 (1987).12On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edlsORDERThe Respondent,Kudzu Productions,Inc.,Huntsville,Alabama, its officers,agents, successors,and assigns,shall1.Cease and desist from(a) Selecting employees for layoff or discharge or oth-erwise discriminating against them for supporting Local780, International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada or any other labor organiza-tion.(b)Coercively threatening employees with retaliationbecause of their support of the above named or anyotherlabor organization.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.'2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Earl Greenwell immediate and full reinstate-ment to his former job, or if that job no longer exists toa substantially equivalent position,without prejudice tohis seniority or any other rights and privileges previouslyenjoyed,and make him whole for any loss of earningsIs UnderNew Horizons,interest is computed at the"short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621.13 If no exceptions are filed asprovided by Sec. 102 46 ofthe Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses. KUDZU PRODUCTIONS91and other benefitssufferedas a resultof thediscrimina-tion against him, in the manner setforthin the remedysection of this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying all pay-roll records,social security payment records and reports,and all other records necessary to analyze the amount ofbackpaydue under the termsof this Order.(c)Post at itslaboratoryfacility inHuntsville,Ala-bama, copies of the attached notice marked"Appen-dix."14Copies ofthe Notice,on formsprovided by theRegional Directorfor Region 10, after being duly signedby theRespondent'sduly authorizedrepresentative, shallbe posted by the Respondentimmediatelyupon receiptand maintainedfor 60 consecutivedays in conspicuousplaceswherenotices to employees are customarilyposted.Reasonable steps shallbe taken by the Respond-ent to ensurethat the noticesare not altered,defaced, orcovered by any othermaterial.(d)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what stepsRespondenthas takento comply.14 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."